DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s Request for Continued examination filed on December 28, 2021. 
Claims 1-6, and 8-16 are still pending.
Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. 
Regarding the drawing objection, Applicant has amended Figure 5 to include an edge, first wall element, a first edge surface, first side surface, a second wall element, a second edge surface, a second edge, another edge surface, another trench, the other side surface, and the direction of the other edge surface with the first side surface. However, this raises an issue of new matter since the originally filed drawings and specification did not disclose the above elements. 
Regarding the specification objection, Applicant has amended the specification to provide antecedence for an edge, first wall element, a first edge surface, first side surface, a second wall element, a second edge surface, a second edge, another edge surface, another trench, the other side surface, and the direction of the other edge surface with the first side surface. However, this is considered new matter since the originally filed drawings and specification did not disclose the above elements.
 Regarding the 112(a) rejection, Applicant has amended the specification to disclose an edge, first wall element, a first edge surface, first side surface, a second wall element, a second edge surface, a second edge, another edge surface, another trench, the other side surface, and the direction of the other edge surface with the first side surface. However, this is considered new matter since the originally filed drawings and specification did not disclose the above elements.
Regarding the 103 rejection of claims 1, 10, and 12, Applicant argues Zahavi fails to disclose a first side surface that is directly connected with the first edge surface of the first wall element. Applicant has labeled the bottom of the wall element of Zahavi’s fig. 1 as the first edge surface. However, as noted in the previous Office action, the Examiner used the top of wall element 104 (Zahavi; Fig. 1) as the first edge surface. 
Drawings
The drawings were received on December 2, 2021.  These drawings are unacceptable because they contain new matter. The drawings contain subject matter that was not in the originally filed specification. The amended drawings show the edge, first wall element, a first edge surface, first side surface, a second wall element, a second edge surface, a second edge, another edge surface, another trench, the other side surface, and the direction of the other edge surface with the first side surface but the elements were not disclosed by originally filed specification. 

Specification
The amendment filed December 2, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not an edge, first wall element, a first edge surface, first side surface, a second wall element, a second edge surface, a second edge, another edge surface, another trench, the other side surface, the direction of the other edge surface with the first side surface, and the first side surface that is directly connected with the first edge surface of the first wall element.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 1, the claim recites the limitations “wherein the wall elements of the scintillator arrangement include a first wall element, the first wall element including: a first edge surface at an edge, in a direction from the light-sensitive sensor arrangement to the scintillator arrangement, of the first wall element, the first edge surface being exposed from the plurality of scintillator elements, and a first side surface that forms one of the trenches, and is directly connected with the first edge surface of the first wall element” which is not adequately described in the specification. The specification fails to provide sufficient description of a first wall element, a first edge surface, a first side surface and the first side surface being directly connected with the first edge surface. In particular, in [0059] and [0088] of the published specification, the plurality of scintillators are separated from other by wall elements. The limitations directed to “ a first wall element”, “a first edge surface”, “a first side surface”, “an edge” and to the direct connection of the first side surface and the first edge surface are not described in the specification. Therefore, the claim contained subject matter which was not described in the specification in such a way as reasonably convey to one of ordinary skill in the art that the inventor has possession of the claimed invention at the time the application was filed. 
Regarding claim 10, the claim recites the limitations “wherein the wall elements of the scintillator arrangement include a first wall element, the first wall element including: a first edge surface at an edge, in a direction from the light-sensitive sensor arrangement to the scintillator arrangement, of the first wall element, the first edge surface being exposed from the plurality of scintillator elements, and a first side surface that forms one of the trenches, and is directly 
Regarding claim 12, the claim recites the limitations “wherein the wall elements of the scintillator arrangement include a first wall element, the first wall element including: a first edge surface at an edge, in a direction from the light-sensitive sensor arrangement to the scintillator arrangement, of the first wall element, the first edge surface being exposed from the plurality of scintillator elements, and a first side surface that forms one of the trenches, and is directly connected with the first edge surface of the first wall element” which is not adequately described in the specification. The specification fails to provide sufficient description of a first wall element, a first edge surface, a first side surface and the first side surface being directly connected with the first edge surface. In particular, in [0059] and [0088] of the published specification, the plurality of scintillators are separated from other by wall elements. The limitations directed to “ a first wall element”, “a first edge surface”, “a first side surface”, “an edge” and to the direct connection of the first side surface and the first edge surface are not described in the specification. Therefore, the claim contained subject matter which was not 
Regarding claim 13, the claim recites the limitations “wherein the wall elements of the scintillator arrangement include a second wall element spaced apart from the first wall element, the second wall element including: a second edge surface at an edge, in the direction from the light-sensitive sensor arrangement to the scintillator arrangement, of the second wall element, the second edge surface being exposed from the plurality of scintillator elements, and a second side surface that forms the one of the trenches, and that is directly connected with the second edge surface of the second wall element, the second side surface and the first side surface facing to each other, wherein the second edge surface of the second wall element is spaced apart from the first edge surface of the first wall element” which is not adequately described in the specification. The specification fails to provide sufficient description of a second wall element, a second edge surface, a second side surface and the second side surface being directly connected with the second edge surface. In particular, in [0059] and [0088] of the published specification, the plurality of scintillators are separated from other by wall elements. The limitations directed to “a second wall element”, “a second edge surface”, “a second side surface”, “an edge” and to the direct connection of the second side surface and the second edge surface are not described in the specification. Therefore, the claim contained subject matter which was not described in the specification in such a way as reasonably convey to one of ordinary skill in the art that the inventor has possession of the claimed invention at the time the application was filed. 
Regarding claim 14, the claim recites the limitations “wherein each of the first edge surface of the first wall element, and the second edge surface of the second wall element faces in the direction from the light-sensitive sensor arrangement to the scintillator arrangement, and the 
Regarding claim 15, the claim recites the limitations “wherein the first wall element includes another side surface that forms another trench of the tranches, the other side surface of the first wall element and the first side surface of the first wall element face in opposite directions to each other, and the other side surface of the first wall element is directly connected with the first edge surface of the first wall element” which is not adequately described in the specification. The specification fails to provide sufficient description of another side surface, and the another side surface being directly connected with the first edge surface. In particular, in [0059] and [0088] of the published specification, the plurality of scintillators are separated from other by wall elements. The limitations directed to “another side surface”, and to the direct connection of the another side surface and the second edge surface are not described in the specification. Therefore, the claim contained subject matter which was not described in the specification in such a way as reasonably convey to one of ordinary skill in the art that the inventor has possession of the claimed invention at the time the application was filed. 
Regarding claim 15, the claim recites the limitations “wherein the first wall element includes another edge surface at another edge, in a direction from the scintillator arrangement to the light-sensitive sensor arrangement, of the first wall element, the other edge surface of the first wall element being exposed from the plurality of scintillator elements, the other edge surface of the first wall element is directly connected with the first side surface of the first wall element, and the first edge surface of the first wall element, and the other edge surface of the first wall element are flat, and face in opposite directions to each other” which is not adequately described in the specification. The specification fails to provide sufficient description of another edge, another edge surface, the other edge surface, the other edge surface being directly connected with the first side surface, and the other edge surface and the first edge surface being flat and face opposite to each other. In particular, in [0059] and [0088] of the published specification, the plurality of scintillators are separated from other by wall elements. The limitations directed to another edge, another edge surface, the other edge surface, the other edge surface being directly connected with the first side surface, and the other edge surface and the first edge surface being flat and face opposite to each other are not described in the specification. Therefore, the claim contained subject matter which was not described in the specification in such a way as reasonably convey to one of ordinary skill in the art that the inventor has possession of the claimed invention at the time the application was filed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zahavi (WO 03/096070) in view of Beekman (U.S. 2009/0266992).
Regarding claim 1:
Zahavi discloses an X-ray detector comprising: 
a scintillator (Fig. 1, 102) arrangement in a first layer (Fig. 1, scintillator 102 in a first layer), wherein the scintillator (Fig. 1, 102) arrangement comprises:
a grating structure (Fig. 1, grating structure created by walls 104) including wall elements (Fig. 1, 104); and
a plurality of scintillator elements (Fig. 1, 102) arranged as trenches separated from each other by the wall elements (Fig. 1, walls 104 separate scintillators) in the grating structure (Fig. 1, 104), wherein the trenches (Fig. 1, trenches created by 104) are configured to receive X-ray radiation from one side and emit visible light on a second side (Pg. 8, lines 29-34, radiation is converted to visible light photons), wherein the plurality of scintillator elements (Fig. 1, 102) that are arranged as the trenches (Fig. 1, trenches created by 104) are arranged to focus on a common point (Pg. 8, lines 29-34, detector absorbs incoming X-ray radiation);
 an optical guide arrangement (Fig. 1, 106) in a second layer (Fig. 1, 106 in a second layer), wherein the optical guide arrangement (Fig. 1, 106) comprises a light guiding plate (Pg. 9, lines 6-29, light guides) which comprises a plurality of light guide elements (Pg. 9, lines 6-29, light guides) arranged to extend between a first surface (Fig. 1, 106 has a top surface) of the light guiding plate and an opposite second surface (Fig. 1, 106 has a bottom surface) of the light guiding plate, wherein the first surface is configured for entry of light generated by the scintillator arrangement to be arranged on top of the light guiding plate (PG. 9, lines 6-29, light guide is configured to receive light photons), wherein the second surface is configured for exit of 
a light-sensitive sensor (Fig. 1, 108) arrangement in a third layer (Fig. 1, 108 arranged in a third layer), wherein the light-sensitive sensor arrangement (Fig. 1, 108) comprises a plurality of sensor elements (Fig. 1, 108) that detect light generated by the scintillator elements;
 wherein the second layer (Fig. 1, layer where 106 is located) is provided between the first (Fig. 1, layer where 102 and 104 are located) and the third layer (Fig. 1, layer where 108 is located), and 
wherein the wall elements (Fig. 1, 104) of the scintillator arrangement include a first wall element (Fig. 1, one of the walls 104), the first wall element (Fig. 1, 104) including: 
a first edge surface (Fig. 1, top wall 104) at an edge (Fig. 1, top of wall 104), in a direction from the light-sensitive sensor arrangement (Fig. 1, 108) to the scintillator arrangement (Fig. 1, 102), of the first wall element, the first edge surface being exposed from the plurality of scintillator elements (Fig. 1, wall 104 exposed from scintillator 102), and 
a first side surface (Fig. 1, side portion of wall 104) that forms one of the trenches (Fig. 1, walls 104 create trench for scintillator 102), and is directly connected with the first edge surface of the first wall element (Fig. 1, top of wall 104 and side of wall 104 are directly connected). 
However, Zahavi fails to disclose wherein the scintillating elements are arranged to focus on a common point in which an X-ray source is arrangeable.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Zahavi with the source positioning taught by Beekman in order to decrease the blur in X-ray images (Beekman; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 1, wherein the second surface is arranged as a plane surface (Beekman; Fig. 4a, bottom surface of 14 is flat) and the first surface is configured as a concave surface (Beekman; Fig. 4a, top surface of 14 is concave).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Zahavi with the light guide taught by Beekman in order to decrease the blur in X-ray images (Beekman; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 2, wherein the first surface is arranged to be aligned to a focus (Beekman; Fig. 4a, light guide 14 aligned with source 22). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Zahavi with the source positioning taught by Beekman in order to decrease the blur in X-ray images (Beekman; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 1, wherein a plurality of plate segments (Beekman; Fig. 4a, light guide 14) is provided with a different inclination of their first surface in relation to their second surface (Beekman; Fig. 4a, light guide 14 has a surface with a different incline based on location).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Zahavi with the light guide taught by Beekman in order to decrease the blur in X-ray images (Beekman; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 1, wherein the light guide elements (Zahavi; Pg. lines 6-29, light guides) are provided as optical fibers configured to guide and transmit light between their ends (Zahavi; Pg. lines 6-29, light guides transmit light photons); 
wherein the optical fibers provide total reflection along their outer boundaries for light rays guided from the first to the second surface within the fiber (Zahavi; Pg. lines 6-29, light guides reflect the light traveling within).
Regarding claim 6:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 5, wherein the optical fibers extend from the first surface to the second surface (Zahavi; Fig. 1, 106 extends from a top surface to a bottom surface). 
Regarding claim 8:

Regarding claim 9:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 1, wherein the scintillator elements (Zahavi; Fig. 1, 102) are arranged perpendicular to the first surface of the scintillator arrangement (Zahavi; Fig. 1, scintillators 102 arranged perpendicularly relative to the top surface).
Regarding claim 10:
Zahavi discloses an X-ray imaging system comprising:
an X-ray detector that comprises: 
a scintillator (Fig. 1, 102) arrangement in a first layer (Fig. 1, scintillator 102 in a first layer), wherein the scintillator (Fig. 1, 102) arrangement comprises: 
a grating structure (Fig. 1, grating structure created by walls 104) including wall elements (Fig. 1, 104);
a scintillator (Fig. 1, 102) with a plurality of scintillator elements (Fig. 1, 102) arranged as trenches separated from each other by the wall elements (Fig. 1, walls 104 separate scintillators) in the grating structure (Fig. 1, 104), wherein the trenches (Fig. 1, trenches created by 104) are configured to receive X-ray radiation from one side and emit visible light on a second side (Pg. 8, lines 29-34, radiation is converted to visible light photons), wherein the plurality of scintillator elements (Fig. 1, 102) that are arranged as the trenches (Fig. 1, trenches 
 an optical guide arrangement (Fig. 1, 106) in a second layer (Fig. 1, 106 in a second layer), wherein the optical guide arrangement (Fig. 1, 106) comprises a light guiding plate (Pg. 9, lines 6-29, light guides) which comprises a plurality of light guide elements (Pg. 9, lines 6-29, light guides) arranged to extend between a first surface (Fig. 1, 106 has a top surface) of the light guiding plate and an opposite second surface (Fig. 1, 106 has a bottom surface) of the light guiding plate, wherein the first surface is configured for entry of light generated by the scintillator arrangement to be arranged on top of the light guiding plate (PG. 9, lines 6-29, light guide is configured to receive light photons), wherein the second surface is configured for exit of the light (Pg. 9, lines 6-29, light guide directs light photos toward photodiode), wherein the light guides elements are configured to guide light from the first surface to the second surface (Pg. 9, lines 6-29, light guide directs light photos toward photodiode), wherein the first surface and the second surface are provided at least partly inclined relative to each other (Fig. 1, top and bottom surfaces of light guide 106 are inclined relative to each other); and 
a light-sensitive sensor (Fig. 1, 108) arrangement in a third layer (Fig. 1, 108 arranged in a third layer), wherein the light-sensitive sensor arrangement (Fig. 1, 108) comprises a plurality of sensor elements (Fig. 1, 108) that detect light generated by the scintillator elements;
 wherein the second layer (Fig. 1, layer where 106 is located) is provided between the first (Fig. 1, layer where 102 and 104 are located) and the third layer (Fig. 1, layer where 108 is located), and 
wherein the wall elements (Fig. 1, 104) of the scintillator arrangement include a first wall element (Fig. 1, one of the walls 104), the first wall element (Fig. 1, 104) including: 

a first side surface (Fig. 1, side portion of wall 104) that forms one of the trenches (Fig. 1, walls 104 create trench for scintillator 102), and is directly connected with the first edge surface of the first wall element (Fig. 1, top of wall 104 and side of wall 104 are directly connected). 
However, Zahavi fails to disclose an X-ray source; and wherein the scintillating elements are arranged to focus on a common point in which an X-ray source is arrangeable; wherein the X-ray source is configured to generate X-ray radiation that is detectable by the X-ray detector.
Beekman teaches an X-ray source (Fig. 4a, 22); and 
wherein the scintillating elements (Fig. 4a-4b, 2) are arranged to focus on a common point in which an X-ray source (Fig. 4a, focus of source 22) is arrangeable; 
wherein the X-ray source (Fig. 4a, 22) is configured to generate X-ray radiation that is detectable by the X-ray detector (Fig. 4a, 2, 14 and 8).
 It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detector of Zahavi with the source positioning taught by Beekman in order to decrease the blur in X-ray images (Beekman; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
The combination of Zahavi and Beekman discloses the X-ray imaging system according to claim 10, wherein a focal spot of the X-ray source is arranged in the focus of the light guiding plate (Beekman; Fig. 4a, source 22 aligned with light guide 14).

Regarding claim 12:
Zahavi discloses a method for detecting X-ray radiation for medical X-ray imaging, comprising:
receiving X-ray radiation on a first side in a scintillator arrangement (Pg. 8, lines 29-34, scintillator is exposed by X-ray) in a first layer (Fig. 1, scintillator 102 located in a first layer), the scintillator arrangement comprises: 
a grating structure (Fig. 1, grating structure created by walls 104) including wall elements (Fig. 1, 104); and 
a plurality of scintillator elements (Fig. 1, scintillator 102) arranged as trenches separated from each other by the wall elements in the grating structure (Fig. 1, scintillator 102 separated by 104), wherein the plurality of scintillator elements (Fig. 1, 102) that are arranged as the trenches (Fig. 1, trenches created by 104) are arranged to focus on a common point (Pg. 8, lines 29-34, detector absorbs incoming X-ray radiation), wherein each scintillator element of the plurality of scintillator elements (Fig. 1, 104) that are arranged as trenches (Fig. 1, trenches created by 104) includes an opening (Fig. 1, trenches created by 104 have an opening ) that is opened toward (Pg. 12, lines, 14-16, X-rays strike the detector) the common point in which the X-ray source is arrangeable (Pg. 12, lines, 14-16, X-rays strike the detector which means that the openings face the where 
emitting the visible light by the scintillator arrangement on a second side  (Pg. 8, lines 29-34, X-rays converted to light photons); 
receiving and guiding the visible light (Pg. 9, lines 6-14, light guides receive and guide light toward photo diodes) from a first surface of an optical guide (Fig. 1, 106) arrangement configured for entry of light generated by the scintillator arrangement to a second surface (Pg. 9, lines 6-14, light guides receive and guide light toward photo diodes) configured for exit of the light towards Pg. 9, lines 6-14, light guides receive and guide light toward photo diodes) light sensitive sensor (Fig. 1, 108), wherein the first surface and the second surface are provided at least partly inclined relative to each other (Fig. 1, top and bottom surface of light guide 14 are inclined); and 
detecting the light generated by the scintillator elements by a light- sensitive sensor arrangement (Pg. 9, lines 6-14, light detected by photodiodes), and , and 
wherein the wall elements (Fig. 1, 104) of the scintillator arrangement include a first wall element (Fig. 1, one of the walls 104), the first wall element (Fig. 1, 104) including: 
a first edge surface (Fig. 1, top wall 104) at an edge (Fig. 1, top of wall 104), in a direction from the light-sensitive sensor arrangement (Fig. 1, 108) to the scintillator arrangement (Fig. 1, 102), of the first wall element, the first edge surface being exposed from the plurality of scintillator elements (Fig. 1, wall 104 exposed from scintillator 102), and 
a first side surface (Fig. 1, side portion of wall 104) that forms one of the trenches (Fig. 1, walls 104 create trench for scintillator 102), and is directly connected with the first edge surface of the first wall element (Fig. 1, top of wall 104 and side of wall 104 are directly connected).

Beekman teaches wherein the scintillating elements (Fig. 4a-4b, 2) are arranged to focus on a common point in which an X-ray source (Fig. 4a, focus of source 22) is arrangeable.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the detection method of Zahavi with the source positioning taught by Beekman in order to decrease the blur in X-ray images (Beekman; [0036]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 1, wherein the wall elements (Zahavi; Fig. 1, walls 104) of the scintillator arrangement include a second wall element (Zahavi; Fig. 1, one of the walls 104) spaced apart from the first wall element (Zahavi; Fig. 1, one of the walls 104), the second wall element including: 
a second edge surface (Zahavi; Fig. 1, top of wall 104) at an edge (Zahavi; fig. 1, top of wall 104), in the direction from the light-sensitive sensor arrangement (Zahavi; Fig. 1, 108) to the scintillator arrangement (Zahavi; Fig. 1, 102), of the second wall element, the second edge surface being exposed from the plurality of scintillator elements (Zahavi; Fig. 1, wall 104 exposed from scintillator 102), and 
a second side surface (Zahavi; Fig. 1, side of walls 104) that forms the one of the trenches (Zahavi; Fig. 1, trenches created by 104), and that is directly connected with the second edge surface of the second wall element (Zahavi; Fig. 1, top of wall 104 is connected to the side of wall 104), the second side surface and the first side surface facing to each other (Zahavi; Fig. 1, walls 104 face each other), 

Regarding claim 14:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 13, wherein each of the first edge surface of the first wall element (Zahavi; Fig.1, top of wall 104), and the second edge surface of the second wall element (Zahavi; Fig. 1 top of wall 104) faces in the direction from the light-sensitive sensor arrangement to the scintillator arrangement (Zahavi; Fig. 1, top of walls 104 face 102 and 108), and 
the first edge surface of the first wall element (Zahavi; Fig. 1, top of wall 104), and the second edge surface of the second wall element are flat (Zahavi; Fig. 1, tops of wall 104 are flat), and are flush with each other (Zahavi; Fig. 1, tops of wall 104 are flush with each other).
Regarding claim 15:
The combination of Zahavi and Beekman discloses the X-ray detector according to claim 1, wherein the first wall element includes another side surface (Zahavi; Fig. 1, side surface of wall 104) that forms another trench of the tranches (Zahavi; Fig. 1, walls 104 create a trench), 
the other side surface of the first wall element (Zahavi; Fig. 1, side surface of wall 104) and the first side surface of the first wall element (Zahavi; Fig. 1, opposite side surface of wall 104) face in opposite directions to each other (Zahavi; Fig. 1, one wall 104 has two side surfaces facing opposite of each other), and
 the other side surface of the first wall element (Zahavi; Fig. 1, top of wall 104) is directly connected with the first edge surface of the first wall element (Zahavi; Fig. 1, top of wall 104 connected to side of wall 104).
Regarding claim 16:
The combination of Zahavi and Beekman discloses The X-ray detector according to claim 1, wherein the first wall element includes another edge surface (Zahavi; Fig. 1, bottom of wall 104) at another edge (Zahavi; Fig. 1, bottom of wall 104), in a direction from the scintillator arrangement to the light-sensitive sensor arrangement (Zahavi; Fig. 1, 108), of the first wall element, the other edge surface of the first wall element being exposed from the plurality of scintillator elements (Zahavi; Fig. 1, bottom of wall 104 exposed from scintillator 102), 
the other edge surface of the first wall element is directly connected with the first side surface of the first wall element (Zahavi; Fig. bottom of wall 104 is connected to side of wall 104), and
 the first edge surface of the first wall element (Zahavi; Fig. 1, top of wall 104), and the other edge surface (Zahavi; Fig. 1, bottom of wall 104) of the first wall element are flat (Zahavi; Fig. 1, bottom and top of walls 104 are flat), and face in opposite directions to each other (Zahavi; Fig. 1, bottom and top of walls 104 are face opposite to each other).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siegel (U.S. 2008/0073542)- Radiation detector with a scintillator array and light guides.
Matsuda (U.S. 2011/0255658)- Radiation detector comprising multiples scintillators and light guides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884